Title: To George Washington from Timothy Pickering, 14 October 1781
From: Pickering, Timothy
To: Washington, George


                  
                     SirCamp before York Octor l4. 1781 7 OClock P.M.
                  
                  I have this moment returned from Trebells landing, whither I went today to search for the batteaux, a return of which I have now the honour to inclose.
                  About ten days since, when your Excellency was at the landing, I recd by an aid your direction to have the boats collected & repaired.  I had previously committed the care of them to commodore Barron, & urgently requested him to have them collected.  He now informs me that he found at that time, but four or five boats at the landing.  There are five there now, one only of which requires any considerable repair.
                  He had recd none from the french.  I therefore went on board the nearest vessels who had some boats.  Others were with the Romulus a league down the river, & none could be delivered without the order of her commander, For this purpose & to satisfy myself of the number actually in their possession, I went down to the Romulus.  The capt. of her has engaged to have the twelve batteaux under his direction delivered to Commodore Barron by tomorrow morning.  Commodore Barron will himself go to Hog Island to bring over those now there.
                  The six carpenters I brought from Kings–ferry on purpose to repair the boats were by Genl Lincoln’s order (as I understand) left at Elk to repair one of the batteaux.  There they remained till the last of Sept. when they came on in a vessel which has run ashore below, but which Commodore Barron has sent another vessel to relieve.  Two of the carpenters arrived in Camp to day.  I have not seen them nor am informed what is become of their Batteaux.  It was unfortunate that they were left behind.  As they would have attended solely to the boats, most that are now missing would probably have been saved.  I am with the greatest respect Your Excellency’s most obdt serv.
                  
                     Tim: Pickering Q.M.G.
                  
                  
                     P.S.  I asked commodore Barron about the boats of the French Fleet: When the Marquis St Simons army was landed, 45 large boats that would carry from 50 to 100 men each were used: They will land the men so near the shore that the water will be only knee deep.
                     Report of the Batteaux
                     Brought from the North River30Left at Elk1With the French12at Trebells landing5at Hog Island employed in bringing over beef3  20missing930
                  
               